Citation Nr: 1010343	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-35 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 15, 
2008 for the grant of entitlement to a total disability 
rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected PTSD is 
characterized by a social and occupational impairment with 
reduced reliability and productivity due to depression, 
anxiety, flashbacks, nightmares, and irritability.  The 
Veteran is able to maintain good personal hygiene, his speech 
is not illogical, obscure, or irrelevant, and he is fully 
oriented.  There is no current evidence of suicidal ideation 
or panic attacks.  He has outbursts of anger, without 
physical violence.  The preponderance of the evidence does 
not show the Veteran's PTSD is manifested by obsessional 
rituals that interfere with routine activities or near-
continuous depression that affects his ability to function 
independently, appropriately, and effectively.  The Veteran 
has difficulty establishing and maintaining effective 
relationships, not an inability to do so.  

2.  The Veteran's formal claim for TDIU was received on 
January 15, 2008.  

3.  Prior to January 15, 2008, the Veteran's service-
connected disabilities included posttraumatic stress 
disorder, rated as 50 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; and bilateral hearing loss, rated noncompensable.  
Under the combined ratings table, the Veteran's combined 
disability rating was 60 percent.  

4.  Effective January 15, 2008, the Veteran's service-
connected bilateral hearing loss was evaluated as 10 percent 
disabling, bringing his combined disability rating to 70 
percent.  

5.  The evidence does not show that the Veteran was precluded 
from obtaining or maintaining gainful employment due to 
service-connected disabilities during the one year 
immediately preceding the filing of the January 15, 2008 
claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 50 percent for service-connected posttraumatic stress 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an effective date prior to January 15, 
2008 for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was established in March 2004, 
and the RO assigned a 30 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective July 
28, 2003.  In May 2005, the Veteran requested an increased 
rating for service-connected PTSD.  In a rating decision 
dated July 2006, the RO increased the Veteran's disability 
rating to 50 percent, effective May 16, 2005.  The Veteran 
appealed the RO's determination, and the claim is now 
properly before the Board for consideration.  

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2006).  The Veteran is currently rated as 50 percent 
disabled under the general rating formula.  A 50 percent 
rating is warranted where there is an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

The Veteran asserts that his service-connected PTSD warrants 
at least a 70 percent rating because his PTSD has interfered 
with employment and social interactions.  After carefully 
reviewing the evidence of record, however, the Board finds 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 50 percent for service-connected 
PTSD.  

Review of the pertinent evidence shows the Veteran's service-
connected PTSD is manifested by depression, anxiety, 
flashbacks and nightmares that have improved with medication, 
self-isolation, and irritability.  At the January 2008 VA 
examination, the Veteran was clean and noted to be able to 
maintain minimum personal hygiene.  See also VA outpatient 
treatment records dated May 2007 and March 2008.  The 
Veteran's speech was slow and he exhibited tense psychomotor 
activity.  In this regard, the examiner noted that the 
Veteran began the exam feeling somewhat irritable but became 
more comfortable and relaxed as it progressed.  The Veteran's 
affect was constricted and he reported feeling a little bit 
of anger and sadness.  His attention was intact and his 
thought process and content were unremarkable.  There was no 
evidence of impairment in judgement or insight, as he was 
noted to understand the outcome of behavior and that he has a 
problem.  His remote and immediate memory were normal, but 
his recent memory was mildly impaired.  In this regard, the 
Veteran reported noticing problems with his short-term memory 
since retiring in 2000, particularly difficulty remembering 
why he walks into rooms.  The Veteran denied experiencing 
panic attacks, homicidal thoughts, or suicidal thoughts or 
ideation.  

Otherwise, the pertinent evidence of record, inclusive of VA 
outpatient treatment records dated from March 2007 to 
February 2009, shows the Veteran has problems with anger and 
depression.  The evidence shows the Veteran has anger 
outbursts, although not with physical violence.  See 
September 2007 VA outpatient treatment record.  The Veteran 
has reported that he is lonely and basically alone as he has 
no contact with his siblings or daughter.  The Veteran 
attends individual and group counseling, as well as 
alcoholics anonymous (AA).  The Veteran has reported that he 
attends AA so he does not isolate himself.  Treatment records 
also variously describe his speech as moderately pressured or 
very talkative, and his insight and judgement are described 
as fair.  See VA outpatient treatment records dated November 
2007 and March 2008.  

With respect to the specifically enumerated symptomatology 
contemplated for a 70 percent evaluation under DC 9411, 
review of the record shows the Veteran has a history of 
suicidal ideation; however, there is no evidence of suicidal 
ideation or thoughts during the pendency of this claim and 
appeal.  The January 2008 VA exanimation report also reflects 
that the Veteran reported ritualistic-type behavior 
manifested by repeatedly pressing the lock button on his key 
chain when locking his truck, although he knows the truck is 
already locked.  He also reported being vigilant in locking 
the doors and windows to his home.  

Despite this report of obsessive behavior, the Board notes 
this behavior does not rise to the level contemplated by the 
70 percent disability rating because there is no evidence 
that this behavior interferes with his routine activities.  

In addition to the foregoing, while the Veteran's speech is 
variously described as slow, pressured, and talkative, his 
speech has never been described as, or more nearly 
approximated, illogical, obscure, or irrelevant.  The Board 
also notes that the Veteran is shown to have chronic 
depression; however, the evidence does not show his 
depression affects his ability to function independently, 
appropriately, or effectively.  In this regard, the physician 
who conducted the January 2008 VA examination noted the 
Veteran is able to maintain minimum personal hygiene and 
conduct his activities of daily living.  The January 2008 VA 
examiner also noted that the Veteran's impulse control was 
good.  In this regard, the evidence of record shows the 
Veteran has anger outbursts; however, there is no indication 
that he is physically violent.  In fact, the Veteran's ex-
girlfriend reported that the Veteran has an explosive temper 
but is not physically violent.  See September 2006 lay 
statement from K.O.  

As to work and social relationships, review of the evidence 
reveals the Veteran retired in 2000, after working for city 
government for 33 years.  In September 2007, the Veteran 
reported that he never told his employer that he was 
depressed or did not want to be around people, clearly 
providing factual evidence that the Veteran was able to work 
for a long period of time prior to his retirement.  

At the January 2008 VA examination, the Veteran reports that, 
while he was able to retire due to the length of time he had 
been working, he also retired because he was experiencing 
conflict with co-workers.  Review of the evidence reveals the 
Veteran has a social impairment as he has reported feeling 
lonely and basically alone.  The Veteran is divorced and has 
one daughter.  At the January 2008 VA examination, the 
Veteran reported that his relationship with his daughter had 
been feeling one-sided but had improved since talking to her 
about it.  The Veteran reports that he avoids and has 
difficulty trusting people.  He reports having only one 
friend who lives in Hawaii.  

Based on the foregoing, the Board finds that the Veteran's 
occupational and social impairment more nearly approximates 
the occupational and social impairment contemplated in the 
criteria for a 50 percent rating, as he clearly demonstrates 
difficulty in establishing and maintaining relationships, as 
opposed to an inability to do so.  The evidence shows the 
Veteran has impaired social interaction, as he has difficulty 
maintaining romantic relationships; however, he has 
maintained a relationship with his daughter and friend, and 
he attends group counseling and AA meetings.  In addition, as 
noted above, while the Veteran's PTSD is manifested by 
ritualistic-type behaviors, chronic depression, and outbursts 
of anger, his symptoms do not reach the level of severity to 
give rise to the increased 70 percent disability rating.  As 
a result, the Board finds that the Veteran's service-
connected PTSD is manifested by a moderate occupational and 
social impairment, and warrants no more than a 50 percent 
disability evaluation under DC 9411.  

It is important for the Veteran to understand that many of 
the problems he has cited provide the basis for the current 
evaluation of 50 percent.  If the Veteran had no problems 
associated with PTSD, there would be no basis for any 
evaluation, let alone a 50 percent evaluation, which 
indicates significant problems.   

This finding is supported by the GAF scores reflected 
throughout the pendency of this claim and appeal.  The 
Veteran was assigned a GAF score of 55 at the January 2008 VA 
examination and is otherwise shown to have a GAF score of 60.  
See VA outpatient treatment records dated from March 2007 to 
February 2009.  These scores denote moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, and the Board finds that the preponderance of 
the evidence, including the clinical findings associated with 
the reported GAF scores, shows the Veteran's PTSD symptoms 
more nearly approximate a moderate occupational and social 
impairment.  

In making the above determination, the Board again notes that 
the Veteran has not manifested the symptoms listed in the 
rating criteria for a 70 percent evaluation under DC 9411 to 
the level of severity contemplated therein.  The Board also 
finds probative the Veteran has not manifested the majority 
of the symptoms listed in the GAF scale for serious symptoms 
(severe obsessional rituals, frequent shoplifting, and 
inability to keep a job).  Indeed, while the Veteran has 
reported that he had conflict with co-workers, he was able to 
keep his job for 33 years without any apparent disciplinary 
problems.  The Board is aware that the symptoms listed under 
the 70 percent rating and in the GAF scale are essentially 
examples of the type and degree of symptoms for that rating, 
and that the Veteran need not demonstrate those exact 
symptoms to warrant a 70 percent evaluation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  However, the Board finds 
that the record does not show the veteran manifested symptoms 
that equal or more nearly approximate the criteria for a 70 
percent evaluation.    

Likewise, a 100 percent rating is clearly not warranted in 
this case, because there is no evidence that the Veteran has 
persistent impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, one's own occupation, or one's own 
name.  

The Board has considered the Veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign a disability rating higher 
than the 50 percent rating currently assigned.  

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to an evaluation 
in excess of 50 percent for service-connected PTSD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.  

Earlier Effective Date

Total disability ratings for compensation based on individual 
unemployability(TDIU) may be assigned when the combined 
schedular rating for the service-connected disabilities is 
less than 100 percent and when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age, provided 
that, if there is only one such disability, this disability 
is ratable at 60 percent or more, or, if there are two or 
more disabilities, there is at least one disability ratable 
at 40 percent or more and additional disabilities to bring 
the combined rating to 70 percent or more.  A veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

A veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In addition, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are authorized to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section. 38 C.F.R. § 4.16(b).

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2009).  
The statute and regulation provide, in pertinent part, that 
the effective date of a claim for increase in disability 
compensation, such as TDIU, will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

The veteran seeks an effective date earlier than January 15, 
2008 for the grant of TDIU.  The Board notes that the 
controlling issues in this case are (1) the date on which the 
Veteran initiated his claim for TDIU and (2) the date on 
which entitlement to TDIU arose.  See 38 U.S.C.A. § 5110, 
5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.15, 4.16.  

In evaluating the Veteran's claim, the Board notes the 
Veteran's formal claim for entitlement to TDIU, via VA Form 
21-8940, was received by VA on January 15, 2008.  At that 
time, service connection has been established for PTSD, rated 
as 50 percent disabling, effective May 2005; diabetes 
mellitus, rated as 20 percent disabling, effective April 
2004; tinnitus, rated as 10 percent disabling, effective July 
2003; and bilateral hearing loss, rated noncompensable, 
effective July 2003.  Under the combined ratings table, the 
veteran's combined disability rating was 60 percent, which 
the Board notes does not reach the level required to warrant 
the grant of TDIU.  See C.F.R. § 4.16(a), 4.25.  

The evidence of record at that time noted that the Veteran 
retired from city government in 2000 after working for 33 
years.  As noted above, the fact that the Veteran was able to 
work 33 years clearly suggests, on a factual basis, the 
Veteran was able to work, and then retired, providing 
evidence against a finding that TDIU should have been 
awarded, and clearly providing evidence that an earlier 
effective date for TDIU is warranted. 

At the January 2004 examination, the Veteran reported that he 
lost approximately 30 days of work per year due to 
depression, but he always gave another reason for his 
absences.  The January 2004 VA examiner noted that the 
Veteran was awarded $60,000 in disability payments for back 
and knee problems (such facts also provide evidence against 
this claim).  

The Veteran provided the same report at the August 2004 VA 
examination and the examiner noted that, while his retirement 
was due to his physical condition, he missed multiple days of 
work due to his psychiatric symptoms.  There was no evidence 
that the Veteran was unable to obtain or maintain gainful 
employment due to his service-connected PTSD.  

In a July 208 rating decision, following receipt of the 
Veteran's claim for TDIU, the RO increased the Veteran's 
disability rating for service-connected bilateral hearing 
loss to 10 percent, effective January 15, 2008, the date the 
RO received the Veteran's claim for TDIU.  In this regard, 
the RO noted that a claim for unemployability is considered a 
claim for increased for all service-connected disabilities if 
the claimant does not meet the schedular requirement for 
unemployability, which the Veteran did not when he filed his 
TDIU claim.  

Effective January 15, 2008, the Veteran's combined disability 
rating was 70 percent, and, as such, in the July 2007 rating 
decision, the RO also granted entitlement to TDIU, effective 
from January 15, 2008.  

As noted, the grant of TDIU is appropriate when it is found 
that a veteran is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Under 38 C.F.R. § 4.16(a), the Board finds that the award of 
TDIU cannot precede the effective date of January 15, 2008, 
because, prior to that time, the Veteran did not meet the 
schedular requirements of section 4.16(a).  As noted above, 
the schedular criteria for TDIU were not met until January 
15, 2008, when the Veteran's disability rating for service-
connected hearing loss was increased to 10 percent and, thus, 
his combined disability rating was increased to 70 percent.  

It is also important for the Veteran to understand that the 
award of TDIU was clearly based on the extensive use by the 
RO of VA's benefit of the doubt doctrine. 

In addition, the evidence did not show that unemployability 
had arisen during the year preceding that date so as to 
invoke section 4.16(b) and section 3.400(o)(2).  In this 
regard, the evidence showed the Veteran retired from city 
government in 2000 after working for 33 years.  While he 
reported missing 30 days per year due to depression and also 
reported difficulty getting along with authority figures at 
work, there is no evidence that shows he was unable to 
maintain his position due to his service-connected 
disabilities.  Indeed, despite the Veteran's report of 
problems at work, he maintained his job for 33 years without 
any apparent disciplinary action or other problems.  There is 
no evidence dated within the year prior to January 15, 2008 
that the Veteran's service-connected disabilities prevented 
him from obtaining or maintaining gainful employment and 
significant factual evidence against such a finding.  

Therefore, the Board finds that the preponderance of the 
evidence is against the grant of an effective date earlier 
than January 15, 2008, for the award of TDIU.  See 38 C.F.R. 
§ 3.400(o), 4.16(a), (b).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.   
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009). 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in December 2007 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
increased rating claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

With respect to the earlier effective date claim, the Board 
notes the Veteran is challenging the effective date assigned 
following the grant of TDIU.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  While 
this case involves entitlement to TDIU, the Board finds the 
reasoning used in Dingess applies in this case because the 
letter sent to the Veteran in December 2007 informed him of 
what information and evidence was necessary to substantiate 
an increased rating claim and how effective dates are 
assigned.  Thus, because the notice that was provided before 
TDIU was granted was legally sufficient, VA's duty to notify 
in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim as the RO has 
obtained VA outpatient treatment records dated from January 
2006 to February 2009.  The Veteran was also afforded a VA 
examination in January 2009 in conjunction with this claim.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating higher than 50 percent for 
service-connected PTSD is denied.

Entitlement to an effective date earlier than January 15, 
2008 for the grant of total rating based upon individual 
unemployability due to service-connected disability (TDIU) is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


